DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 09/06/2022 after final in which claims 9-11,13, 18-19, 21, 25-26 are currently amended while claims 1-8, 16, and 20 have been previously canceled. By this amendment, claims 9-15,17-19,21-30 are still pending in the application.
Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, it is not clear as what the underlined limitations of, “…an electrical connector of the vehicle side, the electrical connector of the vehicle side is arranged in the battery pack containment cavity, and the electrical connector of the vehicle side faces to is set opposite to an electrical connector of the battery side of the battery pack, both of the electrical connector of the vehicle side and the electrical connector of the battery side have a plurality of corresponding poles”.  
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2022 was filed after the mailing date of the final Office action on 06/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of, “…both of the electrical connector of the vehicle side and the electrical connector of the battery side have a plurality of corresponding poles…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-15,17-18,21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite as it is not unclear and there seems to be no support for the limitations of, “both of the electrical connector of the vehicle side and the electrical connector of the battery side have a plurality of corresponding poles”.
Applicants are required to point out in the drawings where these limitations are to be found.
Claims 10-15,17-18,21-30 depend either directly or indirectly from claim 9 and thus are rejected for the same reasons.
Allowable Subject Matter
Claim 19 is allowed.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “…the battery holder comprises a fixing bracket and a plurality of lock mechanisms, the lock mechanisms are fixed on the fixing bracket, characterized in that the battery holder further comprises: a plurality of supporting devices, which are fixed on one side of the fixing bracket facing the battery pack, and the plurality of supporting devices provide a plurality of support points to support the battery pack, the battery pack assembly is mounted on the battery holder, the locking shafts are located in the lock…the supporting device comprises a supporting base, the supporting base is provided with a supporting opening and a supporting groove which extends from the supporting opening, and the supporting opening is used for the supporting portion to enter the supporting groove; the supporting portion includes a supporting shaft, the supporting shaft is pressed in the supporting base and located in the supporting groove; or, the supporting portion further comprises a gasket, the gasket is sleeved on the supporting shaft and pressed on one end of the shaft sleeve; {BSHING-20032-USPT/01608781v1} Page 8 of 15or, the supporting shaft comprises a shaft body and a flange portion, the flange portion is coaxially arranged at one end of the shaft body, the shaft sleeve is sleeved on the shaft body, the flange portion is detachably connected to the battery pack; or, the supporting shaft is provided with an electromagnetic induction component, the fixing bracket has an upper-position accommodation cavity, the upper-position accommodation cavity is located above the supporting opening, an upper-position sensor is arranged in the upper- position accommodation cavity acts on the electromagnetic induction component to detect whether the supporting portion of the battery pack has passed through the supporting opening; or, the fixing bracket has a front-position accommodation cavity, the front-position accommodation cavity is located at the front end of the supporting groove, a front-position sensor is arranged in the front-position accommodation cavity, the front-position sensor acts on the electromagnetic induction component to detect whether the supporting portion of the battery pack has entered the front end of the supporting groove; or, the supporting portion includes: a supporting shaft, the supporting shaft is pressed in the supporting device; a shaft sleeve, the shaft sleeve is rotatably sleeved on the supporting shaft”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 13, 2022